United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 28, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50729
                         Summary Calendar



RESTITUTION REVIVAL CHURCH,

                                    Plaintiff-Appellant,

versus


WACO INDEPENDENT SCHOOL DISTRICT,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 6:04-CV-40
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Restitution Revival Church (“Restitution Revival”) appeals

the dismissal of its 42 U.S.C. § 1983 lawsuit against Waco

Independent School District (“WISD”), asserting violations of the

First, Fifth, and Fourteenth Amendments, as well as a violation

of the Texas Religious Freedom Act arising out of WISD’s

acquisition through state condemnation proceedings of three

tracts of land adjacent to and owned by Restitution Revival.

WISD asserts that dismissal was proper, renewing its argument

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50729
                                 -2-

that Restitution Revival’s claims are not ripe and are barred by

res judicata.

     Although neither party addresses the issue, we find that

Restitution Revival’s lawsuit, by which it seeks to collaterally

attack the state-court judgment in the condemnation proceedings,

is barred by the Rooker-Feldman** doctrine.     See Liedtke v. State

Bar of Texas, 18 F.3d 315, 317 (5th Cir. 1994); see also Mosley

v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).     Restitution

Revival’s proper remedy was to seek certiorari from the Supreme

Court after the Texas Supreme Court denied review in the

condemnation proceedings, not file suit in federal district

court.    See Liedtke, 18 F.3d at 317.   The district court’s

dismissal of the lawsuit is AFFIRMED.      See Doody v. Ameriquest

Mortgage Co., 242 F.3d 286, 289 (5th Cir. 2001).

     AFFIRMED.




     **
        See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923)
and District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983).